474 F.2d 1400
Kenneth KELLNER, Appellee,v.Leonard R. SAYE, Appellant.
No. 71-2571.
United States Court of Appeals,Ninth Circuit.
April 2, 1973.

Morton Galane (argued), Miriam Shearing, Las Vegas, Nev., for appellant.
R. L. Gilbert (argued), Morrill, Neb., John H. Pilkington, Morris, Walker & Pilkington, Las Vegas, Nev., for appellee.
Before CHAMBERS and BROWNING, Circuit Judges, and KELLEHER,* District Judge.
PER CURIAM:


1
This jury case is here on appeal from a judgment entered after the granting of motions for directed verdicts.


2
We are satisfied that the trial judge applied the proper rule and had before him a proper record upon which to take the case away from the jury and to decide in appellee's favor.  See Kellner v. Saye, 331 F.Supp. 846, 851 (D.Nev. 1971).


3
The judgment is affirmed.



*
 Honorable Robert J. Kelleher, United States District Judge, Central District of California, sitting by designation